Citation Nr: 1756332	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-20 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a left middle finger disorder.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for left ear hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to July 1971 and is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A hearing transcript has been associated with the record.

In September 2015, the Board remanded the appeal for additional development and it now returns for further appellate review. 

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, a left middle finger disorder, diagnosed as a laceration of the left third finger over the distal aspect of the proximal phalanx on the radial side, is related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for a laceration of the left third finger over the distal aspect of the proximal phalanx on the radial side have been met. 38 U.S.C. 
§§ 1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for a laceration of the left third finger over the distal aspect of the proximal phalanx on the radial side constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303.  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The record reflects that the Veteran is in receipt of the Combat Action Ribbon. As such, the provisions of 38 U.S.C. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran. The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service. See Reeves v. Shinseki, 682 F.3d 988, 999   (Fed. Cir. 2012). The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders. See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his currently diagnosed left middle finger disorder, a laceration of the left third finger over the distal aspect of the proximal phalanx on the radial side (see January 2017 VA examination), is related to his military service. Specifically, during the May 2015 Board hearing, the Veteran testified that he was stabbed through his left middle finger by the Vietcong in 1969 while stationed in Vietnam and that, ever since then, he has had numbness and cannot make a fist. The Board notes that the Veteran's service treatment records (STRs) are negative for any complaints, treatment, or diagnoses referable to a left middle finger disorder. Nonetheless, upon review of the evidence, the Board finds that service connection for a left middle finger disorder is warranted.  

In this regard, pursuant to the September 2015 remand, the Veteran underwent a VA examination in connection with his claim in January 2017. At such time, the examiner found that the Veteran had a diagnosis of a laceration of the left third finger over the distal aspect of the proximal phalanx on the radial side. However, the examiner noted that he could not say without resorting to mere speculation whether the Veteran's impaired range of motion of the left middle finger was due to service. Specifically, the examiner explained that, though the Veteran's history was plausible, the medical record did not confirm his reports and, given the location of the scar, it would seem unlikely that the tendon that would require damage could have been accessed to cause the impairment. Thus, the examiner concluded that uncertainty remains without the record. 

Nonetheless, as the combat presumption is applicable to the Veteran's case, his lay statements of being stabbed in his left middle finger by the Vietcong is sufficient proof that such incident occurred as it is consistent with the circumstances of his combat service in the Republic of Vietnam even though there is no medical record of such occurrence. Furthermore, the January 2017 examiner stated that the Veteran's reported history of his left middle finger disorder was plausible.

Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's left middle finger disorder, diagnosed as a laceration of the left third finger over the distal aspect of the proximal phalanx on the radial side, is related to his military service.  Consequently, service connection for such disorder is warranted. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a laceration of the left third finger over the distal aspect of the proximal phalanx on the radial side is granted. 


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Board finds that a remand is warranted to provide the Veteran with notice that identified medical records are unavailable. In this regard, as noted in the September 2015 remand, the Veteran indicated that he received treatment from the Monroeville VA Outpatient Clinic for PTSD in 1986, and in conjunction with his court case in 1985, the Veteran stated that he was examined by H.L., a private psychologist, who diagnosed him with chronic PTSD. However, in August 2016, the AOJ was informed that, after a thorough review and extensive search, it was determined that there were no responsive records for the Veteran at the VA Pittsburgh Healthcare System. Furthermore, in December 2016, the AOJ reported that it was unable to reach Dr. H.L. at the phone number provided and that it discovered that the address the Veteran provided for him was another business. However, the Veteran was not informed of the unavailability of these records as required by 38 C.F.R. § 3.159 (e). Thus, he should be provided with such notice on remand and be given an opportunity to provide copies of unavailable records in his possession. 

The Veteran also indicated that he received treatment at Mercy Hospital in 1986 and 1987 for his left ear hearing loss while in the Allegheny County Jail and, in a September 2015 letter, the Veteran provided contact information including an address and phone number for such hospital. However, it does not appear that any further attempts were made to obtain such records with the provided contact information; thus, such should also be completed on remand. 

With regard to the Veteran's left ear hearing loss, at the May 2015 Board hearing, he stated that such was aggravated by his military service, to include a mine explosion. Under pertinent law and regulations, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service. 38 U.S.C. 
§§ 1111, 1132. When no preexisting condition is noted upon entry, the veteran is presumed to have been sound upon entry and the presumption of soundness arises.

In this regard, the Veteran underwent an audiological evaluation during his September 1966 enlistment examination; however, as such thresholds were presumed to have been recorded using American Standards Association (ASA) units, such must be converted to International Standards Organization-American National Standards Institute (ISO-ANSI) units by adding between 5 and 15 decibels to the recorded data as follows:

HERTZ
500
1000
2000
3000
4000
Add
15
10
10
10
5

Therefore, as converted to ISO-ANSI units, the September 1966 enlistment examination revealed the following pure tone thresholds, in decibels:

HERTZ
500
1000
2000
3000
4000
Left
15
10
10
15
50

The examiner also noted that the Veteran had high frequency deafness under summary of defects and diagnoses. Pursuant to 38 C.F.R. § 3.385, the hearing test on the Veteran's enlistment examination reveals that he had a left ear hearing loss disability for VA purposes. This constitutes a defect noted upon entry into service and service connection will be based on whether service aggravated the preexisting left ear hearing loss. McKinney v. McDonald, 28 Vet. App. 15 (2016). As a result, service connection for a left ear hearing loss disability must be considered on the basis of aggravation. The Board notes that previous attempts were made to schedule the Veteran for a VA examination in connection with such claim; however, as the Veteran is incarcerated, such attempts could not be completed. Nonetheless, the Board finds that a remand is necessary to obtain an opinion on whether the Veteran's preexisting left ear hearing loss was aggravated by service.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be notified that records from the VA Pittsburgh Healthcare System are unavailable and that records from psychologist H.L. are unavailable as the contact information provided for him is incorrect. He should also be informed that he may provide copies of such records in his possession.

2. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claims on appeal. After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include treatment records from the Mercy Hospital from 1986 to 1987 (while incarcerated at Allegheny Jail).

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. For federal records, all reasonable attempts should be made to obtain such records.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After obtaining all outstanding records, the record and a copy of this Remand should be provided to a VA audiologist to obtain an opinion addressing the etiology of the Veteran's left ear hearing loss. The examiner should note in the opinion that the record and the Remand have been reviewed. Following a review of the record, the examiner should provide an opinion on the following:

Whether the Veteran's pre-existing left ear hearing loss increased in severity during his active duty service? If so, please opine as to whether there is clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition.

When reviewing the Veteran's service treatment records, the examiner must consider the Veteran's in-service audiograms converted from ASA units to ISO-ANSI units. 

In proffering the opinion, the examiner is reminded that the Veteran's assertions of an event during combat are to be presumed if consistent with the time, place, and circumstances of such service.      

A detailed rationale for all opinions expressed should be provided.  

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


